Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on
10-17-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 8 (dependent on claim 1), the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is the combination of "the lateral sipe engages the tread edge limit" (claim 1) and "the lateral sipe engages a shoulder notch of the shoulder area" (claim 8).  The original disclosure fails to teach combining the embodiment shown in FIGURE 2 and the embodiment shown in FIGURE 5 so as to simultaneously satisfy "the lateral sipe engages the tread edge limit" and "the lateral sipe engages a shoulder notch of the shoulder area" and, consequently, cannot reasonably convey  the combination of "the lateral sipe engages the tread edge limit" (claim 1) and "the lateral sipe engages a shoulder notch of the shoulder area" (claim 8).
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 (dependent on claim 1) is indefinite because claim 1 requires "the lateral sipe engages the tread edge limit" whereas claim 8 requires "the lateral sipe engages a shoulder notch of the shoulder area".  Thus, claim 8 is inconsistent with claim 1 and is thereby ambiguous.
7)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8)	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9)	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 8 (dependent on claim 1) fails to further limit claim1 because claim 1 requires "the lateral sipe engages the tread edge limit" whereas claim 8 requires "the lateral sipe engages a shoulder notch of the shoulder area".  Thus, claim 8 is inconsistent with claim 1 and thereby fails to further limit claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claims 1, 3-7, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over German 417 (DE 4,447,417) in view of Great Britain 268 (GB 802,268), Ochiai (US 4,878,526) and/or Durand-Gasselin et al (US 2018/0134089) and further in view of Japan 905 (JP 2002-254905) and Lurois (US 5,896,905) and optionally German 762 (DE 102011056762).
	German 417 discloses a pneumatic tire (heavy truck tire size 315/80R22.5) having a tread comprising four circumferential grooves separating five ribs (pair of shoulder ribs and three central ribs) [FIGURES 1-2, machine translation].  Each shoulder rib comprises both end open shoulder sipes L which extend from the tread edge to a shoulder circumferential groove [FIGURES 1-2].  The tread edge is not part of a sacrificial rib [FIGURES 1-2].  FIGURE 2 illustrate the central ribs not being provided with sipes.  Thus, German 417 teaches providing a truck tire tread comprising shoulder ribs having sipes and central ribs not having sipes.  The sipes may be zigzag [FIGURE 2, machine translation] or straight [machine translation].  The shoulder sipes may be inclined with respect to the axial direction [machine translation].  The width of the shoulder sipes is 0.2 to 2 mm [machine translation].  In an example, the shoulder rib has a width BR = 44 mm and the tread has a width BL of 250 mm machine translation].  Thus, German 417 teaches shoulder ribs having a width of 17.6% tread width [44 mm / 250 mm x 100% = 17.6%].  German 417 teaches that the truck tire has reduced rolling resistance, improved high speed cornering and improved braking and cornering properties [machine translation].  German 417 does not recite inclining the shoulder sipes an average angle αA of greater than 20 degrees with respect to the axial direction. 
	As to claims claims 1, 3, 4, 9, 18, it would have been obvious to one of ordinary skill in the art to incline the shoulder sipes in German 417's tire tread such that the average sipe angle αa with respect to the lateral direction Y (axial direction) between point A and point B of each shoulder sipe is greater than 20 degrees [claims 1, 18], less than 70 degrees in absolute value [claim 3], greater than 35 degrees and less than 55 degrees in absolute value [claim 4], the shoulder sipe is oriented relative to a rolling direction such that point B is configured to make contact with the ground before point A [claim 9] since (1) German 417 teaches that the shoulder sipes may be inclined with respect to the axial direction [machine translation] and (2) (A) Great Britain 268 teaches providing a pneumatic tire having a directional tread pattern having knife cuts 9 (shoulder sipes) in shoulder ribs such that the shoulder sipes are inclined at 30 to 60 degrees with respect to the circumferential direction (angle of 30 to 60 degrees with respect to the axial direction) to provide good grip on corners [FIGURE 2], (B) Ochiai teaches providing a pneumatic tire (heavy truck size 10.00R20) with a tread comprising four circumferential grooves separating ribs (shoulder ribs and central ribs) wherein the shoulder ribs but not the central ribs are provided with sipes and wherein shoulder sipes in the shoulder ribs are inclined at an angle of 5 to 25 degrees with respect to the axial direction to prevent slip in the shoulder ribs; it being noted that although FIGURE 1 illustrates the sipes being arranged so as have point symmetry (a non-directional tread pattern being defined), Ochiai teaches that the sipes may be arranged so as to have line symmetry (a directional tread pattern being defined) [col. 5 lines 13-17], and/or (C) Durand-Gasselin et al teaches providing a motor vehicle tire having a tread comprising circumferential grooves separating ribs (shoulder ribs and center rib) wherein the shoulder ribs but not the center rib are provided with sipes such that a directional tread pattern is defined and wherein main parts shoulder sipes in the shoulder ribs are inclined at an angle α of 5 to 60 degrees with respect to the axial direction to reduce noise.
	With respect to point A being where the sipe intersects an outer boundary line (OBL) [claims 1, 18] and point B being disposed in a zone from 10% to 25% of a rolling tread width (TRW) from the tread edge limit in the lateral direction (Y) [claims 1, 18], note that German 417 teaches extending each sipe in the shoulder rib from the tread edge to the shoulder circumferential groove and providing the shoulder rib with a width of 17.6% tread width. 
With respect to sipe inclination angle with respect to radial direction (claims 1, 3, 4, 10, 11, 18), it would have been obvious to one of ordinary skill in the art to provide German 417's heavy duty pneumatic tire such that the shoulder sipes are inclined at a sipe inclination angle θ with respect to the radial direction of 10 to 50 degrees, the sipe bottom being configured to approach a contact patch before the sipe top point upon forward motion [claim 1], the sipe inclination angle is 10 to 40 degrees [claim 3], the sipe inclination angle is greater than 15 degrees and less than 25 degrees [claims 4, 18], the reference plane is located half way between point A and point B in the lateral direction [claim 10], the entire shoulder sipe is inclined between 10 to 50 degrees such that the bottom of the shoulder sipe is configured to approach the contact patch before the top and the shoulder sipe at the outer surface at each location of the shoulder sipe in the lateral direction from point A, A' and point B, B' [claim 11] since (1) Japan 905 teaches inclining sipes in a tread of a heavy load tire at an angle of 3 to 20 degrees with respect to the radial direction to suppress wear wherein the sipes are arranged to define a directional tread pattern [FIGURES 1, 3, paragraph 19] and optionally (2) (A) Lurois teaches inclining incisions (sipes) in a tread of a steer axle (front axle) of heavy vehicle tire at angle of 5 to 25 degrees with respect to the radial direction to improve wear life of the tire [FIGURE 2A] and/or (B) German 762 teaches inclining sipes in a tire tread of front tire at angle of 0 to 15 degrees with respect to the radial direction wherein all profiled bands (land portions) of the tread may be configured as profiled bands 4 (land portions 4) [FIGURES 1, 2, 5, 6, paragraph 45 of machine translation]. 
As to closest sipe [claims 1, 18], note German 417's teaching to provide sipes in the shoulder ribs but not the central ribs.
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide German 417's tire tread such that a sipe angle (α, α') to the lateral direction (Y) is less than 20 degrees in absolute value at a point where the lateral sipe exists the shoulder area toward the tread edge limit since Durand-Gasselin et al teaches inclining main parts shoulder sipes at an angle α of 5 to 60 degrees with respect to the radial direction and orienting axially outer minor parts of the shoulder sipes at less than 5 degrees (e.g. 0 degrees) with respect to the radial direction [FIGURE 4].
	As to claims 6 and 7, it would have been obvious to one of ordinary skill in the art to provide German 417's tire tread such that BAR > 0.3 [claim 6] or BAR = 0.5 to 1.5 [claim 7] in view of German 417's teaching to provide shoulder sipes such that spacing AL of the shoulder sipes is 20 to 30 mm [FIGURE 2, machine translation] and such that depth of the shoulder sipes varies from depth TP of, for example, 18 mm to a depth TL of, for example, 28 mm [FIGURE 1, machine translation].  It is noted that average sipe depth is about (18 mm + 28 mm) / 2 = 23 mm and that average distance between consecutive sipes is about (20 mm + 30 mm) / 2 = 25 mm and that 23 mm / 25 mm = 0.92.  This value of 0.92 falls with the claimed range of at least 0.3 [claim 6] and falls with the claimed range of 0.5 to 1.5 [claim 7].
	As to claim 9, Great Britain 268 [FIGURE 2], Ochiai [col. 5 lines 13-16] and/or Durand-Gasselin et al [FIGURE 4] teaching inclining shoulder sipes such that a directional tread pattern is defined.
	As to claim 12, one of ordinary skill in the art would readily understand that German 417 teaches a new / unworn heavy duty pneumatic tire having a new / unworn tread.  
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide German 417's heavy duty pneumatic tire such that the tread has been worn down 50% from its initial state since German 417 teaches providing the circumferential grooves with a depth TP of 18 mm and providing the sipes with a depth ranging from TP = 18 mm to TL = 28 mm [FIGURE 1, machine translation]. 
	As to claim 14, German 417's tread comprises shoulder ribs.
	As to claim 17, German 417 teaches a heavy truck tire having a tire size of, for example, 315/80R22.5.  
12)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over German 417 (DE 4,447,417) in view of Great Britain 268 (GB 802,268), Ochiai (US 4,878,526) and/or Durand-Gasselin et al (US 2018/0134089) and further in view of Japan 905 (JP 2002-254905) and Lurois (US 5,896,905) and optionally German 762 (DE 102011056762) as applied above and further in view of Houis et al (US D750,013) and/or Cerny et al (US 2019/0184760).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide German 417's heavy duty pneumatic tire such that the inclined shoulder sipe engages a shoulder notch of the shoulder area since (1) Houis et al shows providing a pneumatic tire [title] having a tread such that an inclined shoulder sipe extends from a shoulder circumferential groove to a shoulder notch [FIGURE 4] and/or (2) Cerny et al shows providing a pneumatic tire having a tread such that an inclined shoulder sipe extends from a shoulder circumferential groove to a shoulder notch [FIGURE 1].  One of ordinary skill in the art would readily appreciate that the shoulder notch improves traction.
13)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over German 417 (DE 4,447,417) in view of Great Britain 268 (GB 802,268), Ochiai (US 4,878,526) and/or Durand-Gasselin et al (US 2018/0134089) and further in view of Japan 905 (JP 2002-254905) and Lurois (US 5,896,905) and optionally German 762 (DE 102011056762) as applied above and further in view of France 145 (FR 2,722,145).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide the shoulder sipes in German 417's tread pattern such that the sipe inclination angle has a different magnitude at different lateral locations of the sipe since France 145 teaches providing incisions (sipes) in a tire tread such that the angle of inclination of the sipe with respect to the radial direction varies along the length of the sipe to obtain a good comprise of the adhesion speed properties of wear, regardless of the degrees of wear of the tire while also making it possible to act on the average orientation of the axes to which the maximum and minimum rigidities of the rubber slats situated are exerted between incisions (sipes) [FIGURES 1-2, machine translation].
14)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over German 417 (DE 4,447,417) in view of Great Britain 268 (GB 802,268), Ochiai (US 4,878,526) and/or Durand-Gasselin et al (US 2018/0134089) and further in view of Japan 905 (JP 2002-254905) and Lurois (US 5,896,905) and optionally German 762 (DE 102011056762) as applied above and further in view of Europe 217 (EP 2133217).
	As to claim 16, it would have been obvious to one of ordinary skill in the art to provide German 417's tire tread such that the inclined shoulder sipes such that each shoulder sipe has an undulating shape from the sipe bottom to a top of the shoulder sipe since Europe 217 teaches providing a fine cut (sipe) in a tread of a pneumatic tire such that the sipe is inclined with respect to the radial direction by an angle alpha of less than or equal to 20 degrees and such that the sipe is undulating from the bottom of the sipe to the top of the sipe so that the tire has good longitudinal and lateral grip performance on wet, snowy and icy roads over its lifetime while also having consistently good braking properties on wet, snowy, icy and dry roads [FIGURE 7, machine translation].
Remarks
15)	Applicant’s arguments with respect to claims 1 and 3-18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
Applicant argues that Japan 905 discloses micro sipes which are blind and none of them extend from the tread edge limit continuously to the first shoulder groove.  More properly, Japan 905 discloses a heavy duty pneumatic tire having both end open sipes which are inclined with respect to the axial direction and which are inclined with respect to the radial direction to reduce wear.
Applicant's arguments regarding Great Britain 268 are not persuasive since Great Britain 268 teaches inclining shoulder sipes in shoulder ribs at 30 to 60 degrees with respect to the axial direction to provide good grip on corners.
Applicant's argument regarding Lurois is not persuasive since Lurois motivates one of ordinary skill in the art to incline sipes at an angle of 5 to 25 degrees with respect to the radial direction to improve wear life of the tire.
Applicant argues that German 762 does not disclose any sipes that are lateral sipes and does not disclose any sipes that engage a tread edge limit.  Applicant is incorrect since (1) German 762 discloses both end open lateral sipes 6 in a profiled band 4 (land portion 4) [FIGURE 5] and (2) German 762 teaches that all profiled bands (land portions) of the tread may be configured as profiled bands 4 (land portions 4) [paragraph 45 of machine translation].
16)	No claim is allowed.
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
December 3, 2022